374 S.E.2d 573 (1989)
323 N.C. 684
STATE of North Carolina
v.
Wanda Graybeal SHYTLE.
No. 542A87.
Supreme Court of North Carolina.
January 4, 1989.
*575 Lacy H. Thornburg, Atty. Gen. by Jane P. Gray, Sp. Deputy Atty. Gen., Raleigh, for the State.
Malcolm Ray Hunter, Jr., Appellate Defender by M. Patricia DeVine, Asst. Appellate Defender, Raleigh, for defendant-appellant.
WEBB, Justice.
The appellant, by her first assignment of error, challenges the holding of the court that she was competent to stand trial. N.C.G.S. § 15A-1001(a) provides:
No person may be tried, convicted, sentenced, or punished for a crime when by reason of mental illness or defect he is unable to understand the nature and object of the proceedings against him, to comprehend his own situation in reference to the proceedings, or to assist in his defense in a rational or reasonable manner. This condition is hereinafter referred to as "incapacity to proceed."
The statute provides three separate tests in the disjunctive. If a defendant is deficient under any of these tests he or she does not have the capacity to proceed. State v. McCoy, 303 N.C. 1, 277 S.E.2d 515 (1981); State v. Jackson, 302 N.C. 101, 273 S.E.2d 666 (1981); State v. Jenkins, 300 N.C. 578, 268 S.E.2d 458 (1980).
The defendant concedes that Dr. Rollins and Dr. Lara stated enough in their reports to support a finding that she was competent to stand trial. She says, however, that Dr. LaBreche made a deeper diagnosis and based on his testimony we should hold as a matter of law that she was not competent to stand trial. She contends, quoting Dr. LaBreche, that the question is, "if an individual's cognitive, reasoning ability is separated from basic emotional responses or affect, is this individual actually competent not only to aid in his own defense but also to proceed to trial as the same individual who committed the violation of the law?" The defendant argues that because a part of her brain which governs her emotion and the appreciation of the seriousness of her situation has been destroyed, her ability to exercise her will was so impaired that she failed all of the three tests which determine competency to stand trial. The defendant says she was not able (1) to understand the nature and object of the proceedings against her, (2) comprehend her own situation in reference to the proceedings, or (3) to assist in her defense in a rational or reasonable manner. The defendant contends the test is whether she could participate in her defense in a meaningful way.
In determining this question we are helped by State v. Avery, 315 N.C. 1, 337 S.E.2d 786 (1985) and State v. Cooper, 286 N.C. 549, 213 S.E.2d 305 (1975). In Avery the defendant suffered from a post traumatic stress syndrome as a result of service in the Vietnamese War. He also suffered from a self-inflicted gunshot wound to his head which had damaged a part of his brain which "controls affect and mood." The trial court found that although Avery's memory was impaired and his intellectual functions, judgment, and insight were limited that he was competent to stand trial. This Court found no error. In Cooper the defendant suffered from paranoid schizophrenia. He was required to take medication three times a day in order to keep this condition in remission. We held that it was not error to find he was competent to stand trial.
We believe Avery and Cooper establish the proposition that a defendant does not have to be at the highest stage of mental alertness to be competent to be tried. So long as a defendant can confer with his or her attorney so that the attorney may interpose any available defenses for him or her, the defendant is able to assist his or her defense in a rational manner. It is the attorney who must make the subtle distinctions as to the trial. There was evidence from which the court could find the defendant was able to assist in her defense in a rational manner.
The defendant argues that because she did not appreciate the gravity of the situation she was in at the time of the trial, that she did not understand the nature and object *576 of the proceedings against her. There was evidence that the defendant had an I.Q. within the normal range and that she knew what the charges were and what could happen to her if she was convicted. If this did not worry or upset her because of her altered mental condition, it does not mean she did not understand these facts. The court could find from this and other evidence that the defendant understood the nature and object of the proceedings against her. For the same reasons the defendant contends that at the time of the trial she could not comprehend her own situation in reference to the proceedings. Again there was evidence from which the superior court could find to the contrary. If the defendant's situation did not bother her it does not mean she did not comprehend it. This assignment of error is overruled.
The defendant next assigns error to the admission into evidence of her confession. She contends it was error to admit this confession for two reasons. She says first that she did not have the requisite mental capacity to confess and second that the confession was not voluntarily, understandingly or knowingly made.
We deal first with the defendant's argument that she did not have the capacity to confess. If a defendant has the mental capacity to testify he or she has the requisite mental capacity to make a confession. State v. Cooper, 286 N.C. 549, 213 S.E.2d 305 and State v. Whittemore, 255 N.C. 583, 122 S.E.2d 396 (1961). N.C.G.S. § 8C-1, Rule 601 provides in part:
(a) General ruleEvery person is competent to be a witness except as otherwise provided in these rules.
(b) Disqualification of witness in generalA person is disqualified to testify as a witness when the court determines that he is (1) incapable of expressing himself concerning the matter as to be understood, either directly or through interpretation by one who can understand him, or (2) incapable of understanding the duty of a witness to tell the truth.
There is no dispute that the defendant was capable of expressing herself concerning the matter so that she could be understood. There was no evidence that she was incapable of understanding the duty of a witness to tell the truth. The defendant would have been competent to testify and she was competent to confess.
The defendant argues that, considering the totality of the circumstances, she could not fully appreciate the import of her confession and for this reason it was not knowingly, understandably, and voluntarily made. She does not argue that she was not fully advised of her rights pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), or that she did not waive her rights. She says that because of her mental condition due to her brain damage, she could not fully appreciate the implications of her confession. A person does not have to know all the legal consequences of making a confession in order for the confession to be admitted into evidence. State v. McRae, 276 N.C. 308, 172 S.E.2d 37 (1970). Nor must he or she be made aware of all facts which might influence his or her decision. Moran v. Burbine, 475 U.S. 412, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986); State v. Reese, 319 N.C. 110, 353 S.E.2d 352 (1987). The defendant was properly found competent to confess. If she was not fully capable of appreciating the seriousness of the confession, this does not make it inadmissible if it otherwise has the indicia of reliability.
In her last assignment of error the defendant contends it was error to deny her motion to set the verdict aside as against the greater weight of the evidence. A motion to set aside the verdict as against the weight of the evidence is addressed to the discretion of the trial judge and is reviewable on appeal only to determine if there has been an abuse of discretion. State v. Hamm, 299 N.C. 519, 263 S.E.2d 556 (1980); State v. Boykin, 298 N.C. 687, 259 S.E.2d 883 (1979), cert. denied, 446 U.S. 911, 100 S. Ct. 1841, 64 L. Ed. 2d 264 (1980); State v. Shepherd, 288 N.C. 346, 218 S.E.2d 176 (1975).
The defendant contends that all the evidence shows that she was insane and under this evidence there was no showing *577 of motive or malice. For this reason, she argues that it was error not to set the verdict aside. There was ample evidence to support the verdicts of guilty. Dr. Rollins and Dr. LaBreche each testified that in his opinion the defendant did not know right from wrong in regard to the acts of 11 December 1986. Mr. Simmons testified the defendant had "very normal" demeanor and that she appeared to be oriented to time and was responsive to questions. The burden was on the defendant to prove insanity. State v. Evangelista, 319 N.C. 152, 353 S.E.2d 375 (1987). The jury did not have to believe the expert witnesses. State v. Jackson, 308 N.C. 549, 304 S.E.2d 134 (1983). The evidence supported the verdicts and it was not error to refuse to set them aside.
NO ERROR.